Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on September 25, 2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US Pub. 2020/0100622) in view of Williams et al. (US Pat. 6,935,327) (both new cited).
Regarding claim 1, Collins et al. discloses a high-voltage battery powered heating unit for vehicle and heating unit powering method having a tailgate cooker assembly (via 62) being configured to be mounted on a bed (14) of a cargo vehicle (10) for cooking in remote locations, the assembly comprising: a tailgate (30) being mounted to a bed of a cargo vehicle (14) for opening and closing the bed; an induction stove (62) (Par. 50) being recess into the tailgate (30), the induction stove (62) lying on a horizontal plane when the tailgate (30) is positioned in the open position wherein the induction stove (62) is configured to have food items placed thereon for cooking; an inverter (98) being coupled to the cargo vehicle, the inverter (98) being electrically coupled to an electrical system of the cargo vehicle (via traction battery 38), the induction stove (62) being electrically coupled to the inverter (98) such that the induction stove (62) receives electrical power from the inverter (98); a lid (cover 66) being hingedly (hinge 70) coupled to the tailgate, the lid (66) covering the induction stove (62) when lid (66) is positioned in closed position (Fig. 1-4; Par. 32-41 and 50-53).  Collins et al. does not disclose a plurality of light emitters, each of the light emitters being coupled to the lid wherein each of the light emitters is configured to emit light outwardly from the lid.  Williams et al. discloses a plurality of light emitters (120), each of the light emitters being couple to the lid (130) wherein each of the light emitters is configured to emit light 
Regarding claim 2, Collins et al. discloses the tailgate (30) has a first surface (surface of the induction stove), the first surface lying on a horizontal plane when the tailgate (30) is positioned in an open position, the first surface having a recess therein (Fig. 1 shown the induction stove disposed within the recess of the tailgate), the recess having a storage well extending into an interior of the tailgate, the recess having a lower boundary surface (Fig. 1-3; Par. 38).
Regarding claim 3, Collins et al. discloses the induction stove (62) has a top surface being aligned with the lower boundary surface of the recess in first surface of tailgate (30), the top surface having at least a pair cooking areas (86), each of the cooking area being discretely heated when the induction stove is turned on (via control 90) (Fig. 1-3; Par. 38 and 42).
Regarding claim 5, Collins et al. discloses the lid (66) has a primary surface (the surface when the lid is opened), a secondary surface (surface when the lid is closed) and a rear edge, the rear edge (via at 70) being hingedly (hinge 70) coupled to the first surface of the tailgate (30), the primary surface resting on the first surface of the tailgate having the lid (66) being positioned in the recess when the lid is positioned in a closed position, the secondary surface lying on a plane being coplanar with the first surface of the tailgate when the lid is in the closed position (Fig. 1-3; Par. 39-44).
Regarding claim 6, Collins/Williams disclose substantially all features of the claimed invention as set forth above including from Williams, each of the light emitters (120) is positioned on the primary surface (surface facing the cooking surface) of the lid (103), each of the light emitters being distally positioned with respect to the rear edge of the lid, each of the light emitters being electrically coupled to the battery (408) (Fig. 1-4; Col. 4, Line 4 to Col. 5, Line 10) except each of the light emitters being electrically coupled to the inverter.  However, Collins discloses the used of the inverter (98) to power up the induction stove (62) (Fig. 1; Par. 51-52).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Collins/Williams, each of the light emitters being electrically coupled to the inverter, for the purpose of utilizing the power from the vehicle to power up the light emitters thereby eliminating the replacement of low power of batteries.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US Pub. 2020/0100622) in view of Williams et al. (US Pat. 6,935,327) and further view of Secord (US Pat. 2018/0126932) (new cited).
Regarding claim 4, Collins/Williams disclose substantially all features of the claimed invention as set forth above including from Williams, a plurality of power port (102), each of the power ports (102) being recessed into the side wall (22) of the vehicle (10) wherein each of the power ports (102) is configured to have an electric device plugged therein, each of the power ports (102) being electrically coupled to the inverter (98)  such that each of the power ports receives electrical power from the inverter (98), each of the power ports being positioned on the bounding surface of the recess in the side wall (22) (Fig. 1-3) except each of the power ports being recessed into the tailgate .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US Pub. 2020/0100622) in view of Secord (US Pat. 2018/0126932) and Williams et al. (US Pat. 6,935,327).
Regarding claim 7, Collins et al. discloses a high-voltage battery powered heating unit for vehicle and heating unit powering method having a tailgate cooker assembly (via 62) being configured to be mounted on a bed (14) of a cargo vehicle (10) for cooking in remote locations, the assembly comprising: a tailgate (30) being mounted to a bed of a cargo vehicle (14) for opening and closing the bed, the tailgate (30) having a first surface (surface of the induction stove), the first surface lying on a horizontal plane when the tail gate (30) is positioned in an open position (Fig. 2-3), the first surface having a recess therein (Fig. 1-3, shown the induction stove disposed within the recess of the tailgate), the recess having a storage well extending into an interior of the tailgate (30), the recess having a lower bounding surface; an induction stove (62) (Par. 50) being recessed into the tailgate (30), the induction stove (62) lying on a horizontal plane 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/13/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761